Exhibit 10.16
 
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.


March __, 2010
$50,000





CARGO CONNECTION LOGISTICS HOLDING, INC.


20% Convertible Debenture


Due March __, 2012

FOR VALUE RECEIVED, CARGO CONNECTION LOGISTICS HOLDING INC., a Florida
corporation (hereinafter called the “Borrower” or the “Company”), hereby
promises to pay to Long Side Ventures LLC , a Florida limited liability
company  (the “Holder”), or order, without demand, the sum of FIFTY THOUSAND
HUNDRED Dollars ($50,000), with simple interest accruing at the rate described
below, on March __, 2012 (the "Maturity Date").




 NOW THEREFORE, the following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1           Payments. The entire unpaid principal amount due under this Note
(the “Principal”) shall be due and payable on the Maturity Date. Interest on
this Note (the “Interest”) will be payable on the Maturity Date. Interest shall
be payable in cash or, at the Holder’s option, in shares of the Company’s common
stock, par value $0.001 per share (the "Common Stock").


           Upon any conversion in part by the Holder in accordance with Article
II, the Holder and the Borrower shall in good faith recalculate the outstanding
principal balance . Upon any full conversion by the Holder in accordance with
Article II of all of the Interest and the Principal due hereunder, all of the
Borrower's payment obligations shall terminate. All payments in respect of the
indebtedness evidenced hereby shall be applied in the following order: to
accrued Interest, Principal, and charges and expenses owing under or in
connection with this Note.


           If any payment of interest is paid in Common Stock, the number of
shares issuable will be determined utilizing the conversion ratio as set forth
in Article II. Notwithstanding the foregoing, the Company’s right to pay this
Note, including any Interest due thereunder, in shares of Common Stock upon the
Maturity Date is subject to the condition that: (i) the Common Stock is trading
on the Pink Sheets, OTC Bulletin Board, American Stock Exchange or Nasdaq; and
(ii) there is an effective Registration Statement on the Maturity Date or the
shares are otherwise eligible for resale pursuant to Rule 144.


1.2           Interest.  Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to twenty percent (20%) from the date
Principal was advanced in connection with this Note.  Interest shall be
calculated on the basis of a 360-day year and the actual number of days
elapsed,  to the extent permitted by applicable  law.  Interest hereunder will
be paid to the Holder or its assignee in whose name this Note is registered on
the records of the Borrower regarding registration and transfers of Notes  (the
“Note Register”).
 
 
1

--------------------------------------------------------------------------------

 

 
1.3           Payment Grace Period. From and after the 10th day after an Event
of Default under Section 3.1, the Interest Rate applicable to any unpaid amounts
owed hereunder shall be increased to twenty-four percent (24%) per annum.


1.4           Conversion Privileges. The conversion privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Note is paid in full regardless of the occurrence of an
Event of Default. This Note shall be payable in full on the Maturity Date,
unless previously converted into Common Stock in accordance with Article II
hereof; provided, that if an Event of Default has occurred, the Holder may elect
to extend the Maturity Date by the amount of days of the pendency of the Event
of Default.


1.5           Corporate Existence.  So long as this Note remains outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company's assets or any similar transaction or
related transactions (each such transaction, a “Fundamental Change”) where the
Company is not the surviving entity unless, prior to the consummation a
Fundamental Change, the Company shall have given the Holder not less than
fourteen (14) days prior written notice to the Holder.  In any such case, the
Company grant the Holder the right to put this Note to the Company up to the
time of the effectiveness of the Fundamental Change at 125% of the then
outstanding Principal plus any unpaid and accrued Interest.




This Note is subject to the following additional provisions:


ARTICLE II
CONVERSION RIGHTS AND REDEMPTION RIGHTS


The Holder shall have the right to convert the principal and accrued and unpaid
interest due under this Note into Shares of the Borrower's Common Stock as set
forth below.


2.1           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
Interest, at the election of the Holder (the date of giving of such notice of
conversion being a "Conversion Date") into fully paid and non-assessable shares
of Common Stock as such stock exists on the date of issuance of this Note (such
shares, the “Conversion Shares”), or any shares of capital stock of Borrower
into which such Common Stock shall hereafter be changed or reclassified (the
“Other Securities”), at the conversion price as defined in Section 2.1(b) hereof
(the "Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is attached hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days from the Conversion Date (such second day being the “Delivery
Date”) that number of Conversion Shares for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver accrued but unpaid interest on the principal amount of the Note being
converted in the manner provided in Section 1.1 through the Conversion Date
directly to the Holder on or before the Delivery Date. The number of Conversion
Shares to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of this Note and accrued interest to be
converted, by the Conversion Price.


(b)   Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be 40% of the average of the five lowest closing prices
for the Company’s stock during the previous fifteen (15) trading days.


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
                                A.           Reorganization, Consolidation,
Merger, etc.; Reclassification.  In case at any time or from time to time, the
Company shall, subject to Section 1.5 hereof, effect a Fundamental Change, then,
in each such case, as a condition to the consummation of such a transaction,
proper and adequate provision shall be made by the Company whereby the Holder of
this Note, on the conversion hereof as provided in Article II, at any time after
the consummation of such Fundamental Change, shall receive, in lieu of the
Conversion Shares (or Other Securities) issuable on such conversion prior to
such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation of a Fundamental Change if such Holder had so converted this
Note, immediately prior thereto, all subject to further adjustment thereafter as
provided in Section 2.1(c)(E).


                                           If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


                                B.           Dissolution. In the event of any
dissolution of the Company following the transfer of all or substantially all of
its properties or assets, the Company, prior to such dissolution, shall at its
expense deliver or cause to be delivered the stock and other securities and
property (including cash, where applicable) receivable by the Holder of this
Note after the effective date of such dissolution pursuant to this Article II to
a bank or trust company (a “Trustee”) having its principal office in New York,
NY, as trustee for the Holder of the Notes.


                                C.           Continuation of Terms. Upon any
Fundamental Change or transfer (and any dissolution following any transfer)
referred to in this Article II, this Note shall continue in full force and
effect and the terms hereof shall be applicable to the Other Securities and
property receivable on the conversion of this Note after the consummation of
such Fundamental Change or transfer or the effective date of dissolution
following any such transfer, as the case may be, and shall be binding upon the
issuer of any other securities, including, in the case of any such transfer, the
person acquiring all or substantially all of the properties or assets of the
Company, whether or not such person shall have expressly assumed the terms of
this Note as provided in Section 2.1(c)(E). In the event this Note does not
continue in full force and effect after the consummation of the transaction
described in this Article II, then only in such event will the Company's
securities and property (including cash, where applicable) receivable by the
Holder of this Note be delivered to the Trustee as contemplated by Section
2.1(c)(B).


                                D.           Share Issuance.  If at any time
this Note is outstanding the Company shall offer, issue or agree to issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) to any person or
entity at a price per share or conversion or exercise price per share which
shall be less than the then applicable Conversion Price in respect of the
Shares, without the consent of the Holders of this Note, except with respect to
Excepted Issuances, then the Company shall issue, for each such occasion,
additional shares of Common Stock to each Holder so that the average per share
purchase price of the shares of Common Stock issued to the Holder (of only the
Conversion Shares still owned by the Holder) is equal to such other lower price
per share and the Conversion Price shall automatically be reduced to such other
lower price per share.  For the purposes hereof, "Excepted Issuances" means any
offer, issuance or agreement to issue any common stock or securities convertible
into or exercisable for shares of common stock (or modify any of the foregoing
which may be outstanding) in connection with (i) full or partial consideration
in connection with a strategic merger, consolidation or purchase of
substantially all of the securities or assets of corporation or other entity,
(ii) the Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
for the purpose of raising capital, (iii) the Company’s issuance of Common Stock
or the issuance or grants of options to purchase Common Stock pursuant to the
Company’s stock option plans and employee stock purchase plans, (iv) the
conversion of any of the Notes, (v) the payment of any interest on the Notes,
and (vi) as has been described in the Reports filed with the Commission or
delivered to the Holder prior to the issuance of this Note (collectively, the
“Excepted Issuances”).  The delivery to the Holder of the additional shares of
Common Stock shall be not later than the closing date of the transaction giving
rise to the requirement to issue additional shares of Common Stock.  For
purposes of the issuance and adjustment described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in the issuance of the additional shares of
Common Stock upon the issuance of such convertible security, warrant, right or
option and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Conversion Price in effect upon such issuance.  The
rights of the Holder set forth in this Section 2.1 (c)(D), are in addition to
any other rights the Holder has pursuant to this Note, any Transaction Document
and any other agreement referred to or entered into in connection herewith.
 
 
3

--------------------------------------------------------------------------------

 
 
                                E.           Extraordinary Events Regarding
Common Stock. In the event that the Company shall (a) issue additional shares of
the Common Stock as a dividend or other distribution on outstanding Common
Stock, (b) subdivide its outstanding shares of Common Stock, or (c) subject to
Section 1.5 hereof, combine its outstanding shares of the Common Stock into a
smaller number of shares of the Common Stock, then, in each such event, the
Conversion Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Conversion Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Conversion Price then in effect. The Conversion
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 2.1(c)(E).
The number of Conversion Shares that the Holder of this Note shall thereafter,
on the conversion hereof as provided in Article II, be entitled to receive shall
be adjusted to a number determined by multiplying the number of Conversion
Shares that would otherwise (but for the provisions of this Section 2.1(c)(E))
be issuable on such conversion by a fraction of which (a) the numerator is the
Conversion Price that would otherwise (but for the provisions of this Section
2.1(c)(E)) be in effect, and (b) the denominator is the Conversion Price in
effect on the date of such conversion.


                                F.           Certificate as to Adjustments. In
each case of any adjustment or readjustment in the shares of Common Stock (or
Other Securities) issuable on the conversion of the Notes, the Company at its
expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of the Note and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Conversion Price and the number of Conversion Shares to
be received upon conversion of this Note, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Note. The Company will forthwith mail a copy of each such certificate to the
Holder of the Note and any transfer agent of the Company.


2.2           Method of Conversion. This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement. Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3           Issuance Below Par.  The Parties hereto agree that the Delaware
General Corporations Law allows for the issuance of conversion shares under this
section even if such conversion price is less than the shares’ stated par value,
and that such shares shall be issued in response to a Conversion Request
regardless of Conversion Price.
 
2.4           Intentionally Left Blank.


2.5           Conversion of Note.


(a)           Upon the conversion of this Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering, an opinion of counsel to assure that the Company's
transfer agent shall issue stock certificates in the name of Holder (or its
nominee) or such other persons as designated by Holder and in such denominations
to be specified at conversion representing the number of Conversion Shares
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that, unless waived by the Holder, the Conversion
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Conversion Shares
provided the Conversion Shares are being sold pursuant to an effective
registration statement covering the Conversion Shares or are otherwise exempt
from registration.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Subscriber will give notice of its decision to exercise its right
to convert this Note or part thereof by telecopying an executed and completed
Notice of Conversion (a form of which is attached as Exhibit A to the Note) to
the Company via confirmed telecopier transmission or overnight courier or
otherwise pursuant to Section 4.2 of this Note. The Subscriber will not be
required to surrender this Note until this Note has been fully converted or
satisfied, with each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (as defined above). The Company will itself or cause the Company’s transfer
agent to transmit the Company's Common Stock certificates representing the
Conversion Shares issuable upon conversion of this Note to the Subscriber via
express courier for receipt by such Subscriber on or before the Delivery Date
(as defined above). In the event the Conversion Shares are electronically
transferable, then delivery of the Conversion Shares must be made by electronic
transfer provided request for such electronic transfer has been made by the
Subscriber and the Subscriber has complied with all applicable securities laws
in connection with the sale of the Common Stock, including, without limitation,
the prospectus delivery requirements.  A Note representing the balance of this
Note not so converted will be provided by the Company to the Subscriber if
requested by Subscriber, provided the Subscriber delivers the original Note to
the Company.


(c)           The Company understands and agrees that a delay in the delivery of
the Conversion Shares in the form required pursuant to Section 2.5(a) hereof,
after the Delivery Date (as hereinafter defined) could result in economic loss
to the Holder. As compensation to the Holder for such loss, the Company agrees
to pay (as liquidated damages and not as a penalty) to the Holder for late
issuance of Conversion Shares upon Conversion of the Note in the amount of
$1,000 per business day after the Delivery Date for each $10,000 of Note
principal amount being converted of the corresponding Conversion Shares which
are not timely delivered. The Company shall pay any payments incurred under this
Section in immediately available funds upon demand. Furthermore, in addition to
any other remedies which may be available to theHolder, in the event that the
Company fails for any reason to effect delivery of the Conversion Shares by the
Delivery Date the Holder will be entitled to revoke all or part of the relevant
Notice of Conversion  by delivery of a notice to such effect to the Company
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, except that the
liquidated damages described above shall be payable through the date notice of
revocation or rescission is given to the Company.
 
(d)           Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.


2.6           Injunction Posting of Bond. In the event a Holder shall elect to
convert a Note or part thereof in whole or in part, the Company may not refuse
conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, or for any
other reason, unless an injunction from a court, on notice, restraining and or
enjoining conversion of all or part of such Note shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Holder in the amount of 120% of the amount of the Note, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent Holder
obtains judgment.
 
 
5

--------------------------------------------------------------------------------

 
 
2.7           Optional Redemption.


(a)           Provided that the Company has a number of authorized but unissued
shares of Common Stock sufficient for the issuance of all Conversion Shares
underlying the remaining principal amount of this Note, such Common Stock is
listed or quoted (and is not suspended from trading) on the Principal Market and
such shares of Common Stock are approved for listing on such Principal Market
upon issuance if applicable, such Common Stock is registered for resale under
the Registration Statement and the prospectus under such Registration Statement
is available for the sale of all Registrable Securities held by the Subscriber,
such issuance would be permitted in full without violating Section 2.3 herein or
the rules or regulations of any trading market on which such Common Stock may be
listed or quoted, and both immediately before and after giving effect thereto,
no Event of Default under the Subscription Agreement or this Note shall or would
exist, the Borrower will have the option of prepaying the outstanding principal
amount of this Note ("Optional Redemption"), in whole or in part, together with
interest accrued thereon, by paying to the Holder a sum of money equal to one
hundred fifty percent (150%) of the principal amount to be redeemed, together
with accrued but unpaid interest thereon and interest that will accrue until the
actual repayment date and any and all other sums due, accrued or payable to the
Holder arising under the Note, the Subscription Agreement or any Transaction
Document (the "Redemption Amount") on the day written notice of redemption (the
"Notice of Redemption") is given to the Holder. The Notice of Redemption shall
specify the date for such Optional Redemption (the "Redemption Payment Date"),
which date shall be not less than five (5) business days after the date of the
Notice of Redemption (the "Redemption Period"). A Notice of Redemption shall not
be effective with respect to any portion of this Note for which the Holder has a
pending election to convert, or for Conversion Notices given by the Holder prior
to the Redemption Payment Date. On the Redemption Payment Date, the Redemption
Amount shall be paid in good funds to the Holder. In the event the Borrower
fails to pay the Redemption Amount on the Redemption Payment Date as set forth
herein, then (i) such Notice of Redemption will be null and void, (ii) Borrower
will have no further right to deliver another Notice of Redemption, and (iii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of Default.


2.8           Mandatory Redemption at Subscriber’s Election.  In the event the
Company is prohibited from issuing Conversion Shares, or fails to timely deliver
Shares on a Delivery Date, or upon the occurrence of any other Event of Default
(as defined in this Note or in the Subscription Agreement) or for any reason
other than pursuant to the limitations set forth in Section 2.3 hereof, then at
the Subscriber's election, the Company must pay to the Subscriber ten (10)
business days after request by the Subscriber, at the Subscriber's election, a
sum of money in immediately available terms equal to the greater of (i) the
product of the outstanding principal amount of the Note designated by the
Subscriber multiplied by 120%, or (ii) the product of the number of Conversion
Shares otherwise deliverable upon conversion of an amount of Note principal
and/or interest designated by the Subscriber (with the date of giving of such
designation being a “Deemed Conversion Date”) at the then Conversion Price that
would be in effect on the Deemed Conversion Date multiplied by the average of
the closing bid prices for the Common Stock for the five consecutive trading
days preceding either: (1) the date the Company becomes obligated to pay the
Mandatory Redemption Payment, or (2) the date on which the Mandatory Redemption
Payment is made in full, whichever is greater, together with accrued but unpaid
interest thereon and any liquidated damages then payable (“Mandatory Redemption
Payment”).  The Mandatory Redemption Payment must be received by the Subscriber
on the same date as the Company Shares otherwise deliverable or within ten (10)
business days after request, whichever is sooner (“Mandatory Redemption Payment
Date”).  Upon receipt of the Mandatory Redemption Payment, the corresponding
Note principal and interest will be deemed paid and no longer outstanding.
Liquidated damages calculated pursuant to Section 2.5(c) hereof, that have been
paid or accrued for the twenty (20) day period prior to the actual receipt of
the Mandatory Redemption Payment by the Subscriber shall be credited against the
Mandatory Redemption Payment.
 
2.9           Buy-In.  In addition to any other rights available to the
Subscriber, but without any duplicative recovery by the Subscriber, if the
Company fails to deliver to the Subscriber the Conversion Shares issuable upon
conversion of this Note by the Delivery Date and if after five (5) business days
after the Delivery Date the Subscriber purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
such Subscriber of the Common Stock which the Subscriber was entitled to receive
upon such conversion (a “Buy-In”), then the Company shall pay in cash to the
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate principal and/or interest amount of the
 
 
6

--------------------------------------------------------------------------------

 
 
Note for which such conversion was not timely honored, together with interest
thereon at a rate of 20% per annum, accruing until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty).  For example, if the Subscriber purchases shares
of Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of $10,000 of note principal and/or interest,
the Company shall be required to pay the Subscriber $1,000, plus interest.  The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


2.10           Reservation. During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock a number of
shares of Common Stock equal to 150% of the amount of Common Stock issuable upon
the full conversion of this Note. Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.11           Maximum Conversion
(a) Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the 1934
Act, does not exceed 4.999% of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. By written notice to the Company, a
Subscriber may waive the provisions of this Section 2.3(a) as to itself but any
such waiver will not be effective until the 61st day after delivery thereof and
such waiver shall have no effect on any other Subscriber.


(b)           Notwithstanding anything to the contrary contained herein, the
number of Conversion Shares that may be acquired by the Holder upon conversion
of this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Holder
and its affiliates and any other persons whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
1934 Act, does not exceed 9.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. This provision may not be waived.




2.12           Short sales.  The Holder shall not sell short the common shares
of the Company without first having sent a conversion request to the Company or
having such shares available to cover such short sale prior to entering into
such short sale.


ARTICLE III
EVENTS OF DEFAULT


An “Event of  Default,”  wherever  used  herein, means any one of the following
events  (whatever  the reason and  whether it shall be voluntary  or involuntary
or effected by operation of law or pursuant to any judgment,  decree or order of
any court, or any order, rule or regulation of any administrative or
governmental body) so long as the Borrower has not been in a “default” status as
of the signing of this Agreement.  In addition, the Company has ten (10) days to
cure the default, unless already provided for under ther terms of this
Agreement:


3.1           Failure to Pay Principal or Interest. The Borrower fails to pay
any installment of Principal, Interest or other sum due under this Note when
due.


3.2           Breach of Covenant. The Borrower breaches any other covenant or
other term or condition of the Subscription Agreement or this Note in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3           Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein, in the Subscription Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.


3.5           Judgments. Any money judgment, writ or similar final process shall
be entered or filed against Borrower or any of its property or other assets for
more than $1,000,000, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.


3.6           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (30) days of initiation.


3.7           Intentionally Omitted


3.8           Stop Trade. An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for five or more consecutive trading days.


3.9           Failure to Deliver Common Stock or Replacement Note. Borrower's
failure to timely deliver Common Stock to the Holder pursuant to and in the time
required by this Note.


3.10           Intentionally Omitted


3.11           Reverse Splits.  The Borrower effectuates a reverse split of its
Common Stock without the prior written consent of at least two-thirds (2/3rds)
of the Holders.


3.12           Reservation Default.  Failure by the Borrower to have reserve for
issuance upon conversion of the Note the amount of Common stock as set forth in
the Subscription Agreement.


3.13           Cross Default. A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties.


3.14           Change in Control. A change in control of the Company without at
least fourteen (14) days prior written notice to Holder. A change in control
shall mean that more than 30% of the shares of common stock are consolidated in
one person or entity so that the person or entity (other than any one or more of
the Holders) may control the election of the board of directors or the passage
of a proposal that would normally require a shareholder vote without such
shareholder vote and that such person or entity was not a holder of shares of
the Company at the date of execution hereof.


3.15           Asset Sales.  Any instance, undertaken without written
consent  of the Holder, whereby the Company or any of its subsidiaries, sells,
transfers, leases or otherwise disposes (including pursuant to a merger) of
substantially all of the Company’s assets, including any asset constituting an
equity interest in any other person, except sales, transfers, leases and other
dispositions of inventory, used, obsolete or surplus equipment or other
property, in each case in the ordinary course of the Company’s business and
consistent with past practice.


3.16           Delisting.  Delisting of the Common Stock from the Pink Sheets or
such other Principal Market, including the Over-the-Counter Bulletin Board, on
which the Common Stock is currently listed or quoted for trading.
 
 
8

--------------------------------------------------------------------------------

 
 
During the time that any portion of this Note is outstanding,  if any Event of
Default has occurred,  the full principal amount of this Note, together with
interest and other amounts owing in respect   hereof,  to the date
of  acceleration  shall become, at the  Holder's  election,  immediately  due
and payable in cash,  provided  however,  the Holder may request  (but shall
have no obligation  to request)  payment of such amounts in Common Stock of the
Borrower. In addition to any other remedies,  the Holder shall have the right
(but not the obligation)  to convert this Note at any time after (x) an Event of
Default or (y) the Maturity Date at the Conversion Price then in- effect. The
Holder need not provide and the Borrower hereby waives
any  presentment,  demand,  protest or other notice of any kind, and the Holder
may immediately and without  expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Holder
at any time prior to payment hereunder. No such rescission or annulment  shall
affect any subsequent  Event of Default or impair any
right  consequent  thereon.  Upon an Event of Default,  notwithstanding  any
other provision of this Note or any Transaction Document,  the Holder shall have
no obligation to comply with or adhere to any  limitations,  if any, on the
conversion of this Note or the sale of the Conversion Shares, Shares or Other
Securities.


ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


4.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Cargo Connection
Logistics Holding Inc., P.O. Box 248  East Meadow, NY 11554  , telecopier
number: (888) 880-4225, with a copy to Gregg Jaclin, Anslow & Jaclin LLP, 195
Route 9, Suite 204, Manalapan, NJ 07726, Telecopier (732) 577-1188 and (ii) if
to the Holder, to Long Side Ventures LLC, attention Ben Kaplan, 1800 S. Ocean
Dr., PH2, Hallandale Beach, FL 33009, with a copy to Jonathan D. Leinwand PA,
17501 Biscayne Blvd., Suite 430, Aventura, FL 33160, Telecopier (954) 252-4265.


4.3           Amendment Provision. The term "Note" and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys' fees.
 
 
9

--------------------------------------------------------------------------------

 
 
4.6           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Florida. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in the state of Florida located in Broward County, Florida. Both
parties and the individual signing this Agreement on behalf of the Borrower
agree to submit to the jurisdiction of such courts. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs.


4.7           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


4.8 Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES' ACCEPTANCE OF THIS
AGREEMENT.


4.9           Redemption. This Note may not be redeemed or paid without the
consent of the Holder except as described in this Note or in the Subscription
Agreement.


4.10           Shareholder Status. The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note.
However, the Holder will have all the rights of a shareholder of the Borrower
with respect to the shares of Common Stock to be received by Holder after
delivery by the Holder of a Conversion Notice to the Borrower.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _______th day of ____________, 2010.


CARGO CONNECTION LOGISTICS HOLDING INC.






By:________________________________
           Name:
           Title: CEO
 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A


NOTICE OF CONVERSION
(To be executed by the Holder in order to Convert the Note)


TO:


The undersigned hereby irrevocably elects to convert $_________________ of
the  principal  amount of the above  Note  into  Shares of Common  Stock of
Cargo Connection Logistics Holding, Inc.,  according to the conditions  stated
therein,  as of the Conversion Date written below.


Conversion
Date:                                                   ______________________________________


Applicable Conversion
Price:                              ______________________________________


Signature:                                                                ______________________________________


Name:                                                                     
 ______________________________________


Address:                                                                 
______________________________________


Amount to be
converted:                                     $_____________________________________


Amount of Note
unconverted:                            $_____________________________________


Conversion Price per
share:                                 $_____________________________________


Number of  shares to be
issued:                          ______________________________________


Amount of Interest
Converted:                           $_____________________________________


Conversion Price per
share:                                 $_____________________________________


Number of  shares of to be
issued:                     ______________________________________


Please  issue  the  shares  of  to:                          ______________________________________


Issue to:                                                                 
 ______________________________________


Authorized
Signature:                                           ______________________________________


Name:                                                                       ______________________________________

Title:                                                                        
______________________________________


Phone
Number:                                                       ______________________________________


Broker DTC Participant
Code:                              ______________________________________


Account
Number:                                                  ______________________________________


 
 
12